


110 HCON 392 IH: Supporting the goal of increased and

U.S. House of Representatives
2008-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 392
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2008
			Mr. Hastings of
			 Florida (for himself, Ms.
			 Kilpatrick, Mr. Al Green of
			 Texas, Mrs. Maloney of New
			 York, Mr. Meek of Florida,
			 Mr. Davis of Alabama, and
			 Mr. Bishop of Georgia) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Financial
			 Services
		
		CONCURRENT RESOLUTION
		Supporting the goal of increased and
		  sustainable homeownership in the United States and recognizing the importance
		  of homeownership programs, fair lending laws, and fair housing laws in
		  achieving that goal.
	
	
		Whereas homeownership is vitally important to families in
			 the United States in establishing financial independence;
		Whereas homeownership is the most common means for
			 families in the United States to build wealth for them and future
			 generations;
		Whereas in 2008 the homeownership rate for White Americans
			 was 72 percent, but the rate was only 47.2 percent for African-Americans and
			 49.7 percent for Hispanic-Americans;
		Whereas eliminating the disparity in homeownership rates
			 between White families and minority families is a goal of critical importance
			 and should become a national priority;
		Whereas the Congressional Black Caucus Foundation, the
			 Congressional Hispanic Caucus Institute, and the National Coalition for Asian
			 Pacific American Community Development are actively engaged in advancing
			 homeownership, financial literacy, and economic empowerment among
			 African-Americans, Hispanic-Americans, Asian-Americans, Pacific Islanders, and
			 other minorities;
		Whereas the Fair Housing Act promotes neighborhood
			 integration and prohibits housing discrimination on the basis of race, color,
			 religion, sex, disability, familial status, or national origin;
		Whereas although equal housing opportunity is a right
			 guaranteed to all persons in the United States, the effort to eliminate
			 discrimination in housing continues, with almost 4,000,000 fair housing
			 violations occurring annually;
		Whereas the policy of fair housing and equal opportunity
			 is wholly consistent with the principles of equality and justice for all, the
			 Congress must work to ensure and demand that fair housing is a reality for all
			 persons in the United States;
		Whereas the Community Reinvestment Act of 1977, the Equal
			 Credit Opportunity Act, the Home Mortgage Disclosure Act of 1975, and the Fair
			 Housing Act protect all people from discriminatory lending practices;
		Whereas predatory lending is the use of abusive home
			 mortgage lending practices, including lending that involves excessive fees,
			 inappropriate penalties, and other unreasonable terms and lending that strips
			 equity from the homeowner;
		Whereas predatory lending practices are, unfortunately,
			 much too common in the United States;
		Whereas despite some achievements in reducing predatory
			 lending, further measures are necessary to tackle the foreclosure crisis and
			 discriminatory practices;
		Whereas the absence of prime regulated banking
			 institutions in minority neighborhoods creates a vacuum for predatory lenders
			 to thrive;
		Whereas predatory lenders target homeowners, particularly
			 African-Americans, Hispanic-Americans, Asian-Americans, the elderly, and
			 female-headed households;
		Whereas predatory lenders often use high-pressure tactics
			 to charge customers extremely high, unaffordable fees so that the borrower will
			 eventually default on the loan and lose the home, and the lender will profit
			 from the equity in the property;
		Whereas although not all subprime lending is predatory,
			 most predatory lending occurs primarily in the subprime market in the form of
			 loans with cost add-ons, such as fees and penalties;
		Whereas the rise in the overall foreclosure rate since
			 2006 reflects the large increase in subprime foreclosure rates;
		Whereas African-Americans, Hispanic-Americans, and
			 Asian-Americans are more likely to receive higher priced home purchase loans
			 than similarly situated White borrowers even after controlling for such factors
			 as income; and
		Whereas the Congress recognizes that predatory loans made
			 in the subprime market have not led to increases in sustainable homeownership
			 among protected classes under the Fair Housing Act: Now, therefore, be
			 it
		
	
		That the Congress—
			(1)fully supports the
			 goal of increasing homeownership among families in the United States;
			(2)recognizes the
			 importance of homeownership in families establishing financial
			 independence;
			(3)fully supports
			 programs for first-time homeownership, including the With Ownership, Wealth
			 initiative of the Congressional Black Caucus Foundation, the Congressional
			 Hispanic Caucus Institute National Housing Initiative, and initiatives of the
			 National Coalition for Asian Pacific American Community Development;
			(4)urges the Federal
			 Government and State and local governments—
				(A)to take
			 appropriate actions to encourage homeownership and fair housing
			 practices;
				(B)to confront all
			 forms of predatory lending with swift legislative action; and
				(C)to fund private
			 fair housing organizations to protect and educate the public;
				(5)recommits itself
			 to making fair housing and homeownership a legislative priority in the 110th
			 Congress; and
			(6)urges the
			 President to issue a proclamation encouraging the people of the United States
			 to observe National Fair Housing Month with appropriate ceremonies and
			 activities.
			
